Citation Nr: 0808220	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to October 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In support of his claim, the veteran testified at a video 
conference hearing before the Board in December 2004.

The Board twice remanded this case to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration - initially in March 2005 and more recently in 
February 2007.


FINDINGS OF FACT

1.  An unappealed June 1997 rating decision denied service 
connection for a right foot disorder, concluding the evidence 
presented did not show a right foot injury during service or 
any current treatment for a right foot disorder to suggest 
the veteran had chronic, residual disability.

2.  The additional evidence received since that June 1997 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.




CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying service connection 
for a right foot disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the AMC in May 2005 and March 2007, on remand (1) informed 
the veteran of the information and evidence not of record 
that is necessary to substantiate his claim; (2) informed him 
of the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him of the information 
and evidence he was expected to provide; and (4) requested 
that he provide any evidence in his possession pertaining to 
his claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Board's February 2007 remand was to provide additional 
VCAA notice.  And on remand, the AMC sent the veteran a 
Dingess VCAA notice letter in March 2007 discussing the 
downstream disability rating and effective date elements of 
his claim.  Of equal or even greater significance, the AMC 
later went back and readjudicated his claim - the petition 
to reopen that is, in the October 2007 supplemental statement 
of the case (SSOC).  This is important to point out because 
the Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a right foot disorder, the Board finds that 
the AMC's March 2007 VCAA letter, post remand, complies with 
the decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
wherein the Court held that, in addition to notifying the 
veteran of evidence and information necessary to prove his 
underlying claim for service connection, the claimant must 
also be notified of the evidence and information necessary to 
reopen his claim on the basis of new and material evidence.  
That is to say, VA must apprise the claimant of the evidence 
necessary to substantiate the element or elements of the 
claim that were found insufficient in the previous denial.  
Kent, 20 Vet. App. at 10-11.  VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all available medical records 
identified by the veteran and his representative.  The Board 
points out that a portion of the veteran's service medical 
records are missing, including from the time period (1978) in 
which he claims his right foot injury occurred in service.  
When a veteran's SMRs are unavailable, through no fault of 
his, VA's duty to assist, duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule is heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, does 
not lower the threshold for an allowance of a claim, 
for example, where the evidence almost but not quite reaches 
the positive-negative balance.  In other words, the legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

Ordinarily, unless and until there is new and material 
evidence to reopen a claim, VA is not obligated to provide a 
veteran a VA examination for a medical nexus opinion 
concerning the cause of his claimed condition.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Nevertheless, because of the missing 
SMRs in this particular case, VA furnished the veteran a 
compensation examination to determine the etiology of his 
right foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

Whether there is New and Material Evidence to Reopen the 
Previously Denied Claim for Service Connection for a Right 
Foot Disorder

The veteran believes he has a right foot disorder as a result 
of an injury in service.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered, and denied, this claim in June 1997 and the 
veteran did not timely appeal that earlier decision.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's earlier 
June 1997 decision consisted of the veteran's service medical 
records dated from 1985-1986, outpatient treatment reports 
from the Durham, North Carolina, VA Medical Center dated in 
November 1996 and statements he personally submitted.  In 
denying his claim, the RO explained that the available 
service medical records did not show treatment in service for 
a right foot condition - so including as a residual of an 
injury, and that the post-service records also did not show 
any relevant treatment since service to suggest chronic, 
residual right foot disability.  The RO appropriately 
notified the veteran of that June 1997 rating decision and of 
his procedural and appellate rights later that same month, 
and he did not appeal.  Therefore, that June 1997 rating 
decision is final and binding on him based on the evidence 
then of record and not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In September 2000, the veteran filed a petition to reopen 
this claim.  Therefore, the Board must determine whether new 
and material evidence has been submitted since the prior, 
final, June 1997 rating decision to permit doing this.  

A final decision cannot be reopened unless the veteran 
presents new and material evidence.  38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims to reopen, as here, filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 U.S.C.A. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence in question, but not its probative weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final June 1997 rating decision.  Since that decision, the 
veteran has submitted service medical records dated from 1981 
to 1986, the report of a VA compensation examination in 
February 2001, a second opinion on his left shoulder 
impairment rating in February 2000, VA outpatient treatment 
reports dated from January 1999 to February 2002, testimony 
from an RO hearing in July 2002, the report of another VA 
shoulder examination in September 2002, VA outpatient 
treatment reports dated from September 2002 to February 2004, 
a statement from Dr. S.D.D. dated in August 2003, a statement 
from VA Primary Care Outpatient Clinic dated in October 2003, 
the report of a QTC examination conducted in May 2004, the 
transcript of the testimony from the video conference hearing 
before the Board in December 2004, VA outpatient treatment 
reports dated from August 2004 to May 2005, the report of a 
VA compensation examination in November 2005, VA outpatient 
treatment reports dated from July 2005 to September 2007, and 
several personal lay statements.

It is critically important for the veteran to understand that 
complaints of a history of foot pain, several years after 
service, does not provide a basis to reopen his claim.  See 
Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  Although these additional 
records are "new," since they were not on file for 
consideration at the time of the prior June 1997 rating 
decision, they do not bear directly and substantially upon 
the specific matter under consideration.  
Although there is a notation based on a January 2005 
outpatient treatment report of a right foot injury due to 
service, this appears to be purely a recitation of the 
veteran's history.  The Board emphasizes that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence.  Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Since this report does not 
include an independent medical opinion confirming the 
veteran's self-reported history, this report does not support 
the veteran's claim.  

In addition, the Board points out that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in June 1997 - that a chronic condition resulted from 
his right foot injury in service, so simply repeating these 
same arguments is not new evidence.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, June 1997 rating decision 
that denied service connection for a right foot disorder.  
Therefore, the Board must deny his petition to reopen this 
claim.  In the absence of new and material evidence, the 
benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
right foot disorder is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


